Citation Nr: 0724351	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic lumbosacral strain with mild osteoarthritic changes, 
L5-S1.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran had several active duty periods to include 
service from June 1990 to July 1990, January 1999 to May 
1999, and January 2003 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  At that time, service connection was 
established for the veteran's low back disorder and a 10 
percent rating was established from the date following the 
veteran's discharge from service.  

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that the evaluation 
currently assigned to her service-connected chronic 
lumbosacral strain with osteoarthritic changes, L5-S1, does 
not accurately reflect its current severity, and that, in 
fact, her condition has worsened since she was last afforded 
a VA examination in January 2005.  Specifically, she reports 
increased pain and spasms.  She also describes frequent 
flare-ups and radiating pain into the left lower extremity.  
She also testified that she has been using a nerve stimulator 
unit on occasion.  

It is also noted that testimony was received to the effect 
that she was getting continuing medical treatment, apparently 
privately.  The most recent records should be sought, with 
the appellant's assistance as needed.

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  When a veteran - claimant 
alleges that his/her service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  Hence, the veteran should be 
scheduled for appropriate examination(s) to obtain orthopedic 
and neurological findings.

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA) requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  
Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. § 
3.326 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the Board observes that in the course of the most 
recent pertinent VA examination afforded the veteran in 
January 2005, it is unclear as to whether the examiner had 
access to the veteran's file.  But, at any rate, it does not 
appear that the claims file was reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
her lumbar spine disorder, on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the RO should schedule the veteran 
for appropriate VA examination(s) to 
obtain orthopedic and neurological 
findings to determine the current 
severity of her service-connected chronic 
lumbosacral strain with osteoarthritic 
changes, L5-S1.  The claims file must be 
made available to the respective VA 
examiner, and the examiner should review 
the file prior to the examination.  In 
accordance with the latest pertinent AMIE 
worksheets, each examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any lower back disability.  All 
appropriate tests and studies, including 
neurological studies and range of motion 
studies reported in degrees, must be 
accomplished.  All findings should be 
made available to the physicians prior to 
the completion of their reports, and all 
clinical findings should be reported in 
detail.

a.  The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected low back disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.

b.  In addition, after considering the 
veteran's documented medical history and 
assertions, each examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Examiner(s) should indicate if the 
veteran has sciatic nerve neuritis or 
neuralgia due to her service-connected 
back disorder?  If so, to what degree and 
involving what nerve?

3.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied in any respect, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC) in accordance with 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

